Case 1:19-cv-03157-PAB-STV Document 15-2 Filed 01/24/20 USDC Colorado Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Case 1:19-cv-03157-PAB-STV

   WENDELL H. STONE COMPANY, INC., individually and on behalf of all others similarly
   situated,

                  Plaintiff,
   v.

   FIVE STAR ADVERTISING, LLC, a Colorado limited liability company, and JOHNNY LEE,
   an individual,

                  Defendants.


              CERTIFICATE OF SERVICE OF PLAINTIFF’S REQUEST FOR
             ENTRY OF DEFAULT AGAINST FIVE STAR ADVERTISING, LLC


          I, Taylor T. Smith, hereby certify that on January 24, 2020, I served a copy of the

   following documents: Plaintiff’s Request for Entry of Default Against Five Star Advertising,

   LLC, the Affidavit In Support of Plaintiff’s Entry of Default Against Five Star Advertising,

   LLC, and the Proposed Clerk’s Entry of Default Against Five Star Advertising, LLC upon Five

   Star Advertising, LLC by placing a copy of each in a postage-paid envelope addressed to Five

   Star Advertising, LLC, at the address stated below, which is the last known address of said

   defendant, and deposited said envelope in the United States mail.

          Addressee:      Five Star Advertising, LLC
                          6247 El Diente Peak Pl.
                          Castle Rock, CO 80108

          Dated this 24th day of January 2020.
                                                       /s/ Taylor T. Smith
                                                       Taylor T. Smith




                                                   1
